DETAILED ACTION
Status of Claims
This action is in reply to the submission filed on 11/06/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s cancellation of claims 2-3, 10-11 and 18-19, and amendments to claims 1, 9 and 17 are acknowledged.
Claims 1, 3-9, 12-17 and 20 are currently pending and have been examined under the effective filing date of 7/22/2016.
Response to Arguments
Applicant's arguments filed 9/30/2020 have been fully considered and Examiner appreciates the succinct nature of the remarks.
Examiner thanks Applicant for correcting the 112 issues in the Application.
Regarding page 7 of Applicant’s remarks, the rejection of claims 1-8 and 17-24 not falling under a statutory category is successfully traversed due to the claim amendments including a machine and a non-transitory computer-readable medium.  
Regarding page 8, Applicant has not demonstrated how the addition of a processor, memory, and “spoilage detection machine” is a “particular machines.”  Examiner interprets “particular machines” to mean “a particular combination of machines.”  The combination of these elements can be interpreted as a computer.  
Regarding page 9, Minvielle ¶0305 discloses uses imaging to identify the type of substance (image recognition system or other systems may be utilized to identify the nutritional substance 520 that will be cooked.)  Further, Minvielle in ¶0333 discloses “sensors 820 additionally could use optical 820 or other sensors to detect certain attributes of the nutritional substance that may be correlated with nutritional, organoleptic, or aesthetic values. For instance, as discussed herein, the color of an orange may indicate ripeness and corresponding vitamin C content.” Additionally, Minvielle ¶0349 discloses “data output from more than one optical sensor 820 may be stitched together to form a complete 3D image of an individual nutritional substance 520, and/or to identify and determine .DELTA.N values associated with that nutritional substance 520. For instance, an orange may have a brown spot on the back of the piece of fruit, and only an optical sensor 820 facing that side of the orange would detect that spot. That information could be combined with all of the other optical sensor data from other optical sensors 820 aimed at the orange to determine a more complete picture of the nutritional substance 520.” These citations should clarify the citations of Minvielle used in the rejection as disclosing using image recognition to determine spoilage risk levels.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 9 and 17 are rejected under 35 U.S.C. 101 because, Step 1: while the claimed invention falls under statutory categories of processes and/or machines, Step 2A Prong 1: the claims recite a method and/or system for collect perishable good parameters throughout each stage of the cold chain distribution system, determine quality levels and spoilage risk levels, compare images of the perishable goods to images of spoilage stages to determine the spoilage risk level, and determine output parameters in response to at least one of the quality levels and the spoilage risk levels. Collecting data parameters of perishable food items, storing this information and analyzing it can all be performed by a human mind. These limitations are directed to the abstract idea of mental processes in the form of concepts performed in the human mind (including an observation, evaluation, judgment, opinion), without significantly more.  Further, these limitations are directed to the abstract idea of organizing human activity in the form of risk mitigation and fundamental economic practices.
Step 2A Prong 2: The judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements of a spoilage detection machine, images, camera,  processor, memory, storage device coupled to a spoilage management system, including a quality assessment module, a spoilage determination and a meshing module (which are all software based modules) individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  Simply using a computer device and/or computing technologies to perform an abstract idea does not constitute a practical application.
Step 2B: The additional elements recited above are not sufficient to amount to significantly more than the judicial exception because they merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  Simply using a computer device and/or computing technologies to perform an abstract idea does not constitute a practical application. These additional elements, while adding benefit to the invention, are merely add-ons and therefore constitute nothing more than descriptive language to the core limitations. They add helpful context, but have no impact on statutory subject matter eligibility and introduce no new abstract idea. Therefore, the claims are not patent eligible.
Claims 4-8, 12-16 and 20 are rejected under 35 U.S.C. 101.  These claims are directed to limitations that serve to limit the modifying steps. Such limitations are: a spoilage detection machine, image recognition, a user device, quality level, the spoilage risk level, a check recommendation, a remove recommendation, an alarm and a sensor. These limitations are directed to the abstract idea of mental 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-9, 12-17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Minvielle (Pub. No. US 2016/0350715 A1.)
Regarding Claims 1 and 9, Minvielle discloses a system for managing spoilage of perishable goods, the system comprising: 
a spoilage detection machine to collect perishable good parameters throughout each stage of the cold chain distribution system, (Minvielle ¶0266; The nutritional substance attribute sensors collect a variety of physical attribute data from the turkey breast. The conditioning appliance's controller then transmits the physical attribute data collected to the nutritional substance industry database, for comparison to the nutritional substance attribute library contained therein) wherein the perishable good parameters comprise images of the perishable goods and the spoilage detection machine comprises a camera to capture the images of the perishable goods; (Minvielle ¶0261; Hyperspectral imaging may be utilized in some embodiments of the present invention… Libraries including the spectral responses of known nutritional substances in known nutritional, organoleptic, or aesthetic conditions, and further including known sources of adulteration, such as fecal matter, chemical contamination, micro-organisms and other pathogens or disease conditions, can be used for comparison to spectral responses of nutritional substances currently being sensed, and in this way the currently sensed nutritional substance can be quickly identified according to desired criteria.)
a storage device to store perishable good requirements, spoilage characteristics, and perishable good parameters associated with the perishable goods, wherein the spoilage characteristics comprise images of spoilage stages; and (Minvielle ¶0097; communicate the sensed attribute data with an alternate database that facilitates identification of the nutritional substance content and current nutritional, organoleptic, or aesthetic value.)
a spoilage management system coupled to the storage device, the spoilage management system including: 
a processor; and  (Minvielle ¶0058; multi-processor systems, microprocessor-based.)
a memory comprising computer-executable instruction that, when executed by the processor, cause the processor to perform operations, the operations comprising: (Minvielle ¶0060; Aspects of the invention may be stored or distributed on tangible computer-readable media,)
(Minvielle ¶0321; optical recognition system may be utilized for identification of nutritional substances 520 and in some embodiments the tracking of the amount and .DELTA.N values for each nutritional substance 520.)
determining, using a spoilage determination module, spoilage risk levels in response to at least one of the perishable good parameters, the spoilage characteristics, and the quality levels, (Minvielle ¶0382; As the orange is stored in the refrigerator over time, additional .DELTA.N values may be determined for the nutritional substance 520. These may indicate a change in nutritional content, for instance the orange may lose shape as it dehydrates, and may start to brown as it spoils.)
wherein the spoilage determination module uses image recognition to compare images of the perishable goods to images of spoilage stages to determine the spoilage risk level; and (Minvielle ¶0261; Hyperspectral imaging may be utilized in some embodiments of the present invention… Libraries including the spectral responses of known nutritional substances in known nutritional, organoleptic, or aesthetic conditions, and further including known sources of adulteration, such as fecal matter, chemical contamination, micro-organisms and other pathogens or disease conditions, can be used for comparison to spectral responses of nutritional substances currently being sensed, and in this way the currently sensed nutritional substance can be quickly identified according to desired criteria.)
determining, using a meshing module, output parameters in response to at least one of the quality levels and the spoilage risk levels. (Minvielle ¶0382; In some embodiments, the system may be trained to determine a threshold date that each particular nutritional substance 520 will likely expire. In some embodiments, the system will estimate the length of time nutritional substance 520 has been outside of the storage environment (e.g. refrigerator), and estimate .DELTA.N based on the change in environmental variables (e.g. higher temperature leading to faster bacteria growth).)

Regarding Claims 4 and 12, Minvielle discloses the system of claim 1, wherein: 
the meshing module is configured to transmit output parameters to a user device. (Minvielle ¶0392; relationship of client and server arises by virtue of computer programs running on the respective computers and having a client-server relationship to each other. In some implementations, a server transmits data (e.g., an HTML page) to a client device (e.g., for purposes of displaying data to and receiving user input from a user interacting with the client device).)

Regarding Claims 5 and 13, Minvielle discloses the system of claim 1, wherein: 
the storage device is configured to receive perishable good parameters from a user device. (Minvielle ¶0392; Data generated at the client device (e.g., a result of the user interaction) can be received from the client device at the server.)

Regarding Claims 6 and 14, Minvielle discloses the system of claim 1, wherein: 
the output parameters include at least one of the quality level, the spoilage risk level, a check recommendation, and a remove recommendation. (Minvielle ¶0334; Accordingly, this data could be utilized to track changes in the .DELTA.N values of nutritional substances 520 in inventory over time and may also be used to predict changes in .DELTA.N and when a particular nutritional substance 520 may be nearing the end of its useful life. Accordingly, the control module 710 could send alerts when certain nutritional substances 520 are about to expire)

Regarding Claims 7 and 15, Minvielle discloses the system of claim 1, further comprising: 
a user device that activates an alarm when the spoilage risk level is greater than or equal to a selected spoilage risk level. (Minvielle ¶0334; Accordingly, the control module 710 could send alerts when certain nutritional substances 520 are about to expire or provide suggestions for recipes based on the available inventory, conditioners 570, conditioning protocols 610, and the desired .DELTA.N from cooking as discussed herein.)

Regarding Claims 8 and 16, Minvielle discloses the system of claim 1, further comprising: 
at least one sensor configured to monitor the perishable good parameters of the perishable goods and transmit the perishable good parameters to the storage device. (Minvielle ¶0266; The nutritional substance attribute sensors collect a variety of physical attribute data from the turkey breast. The conditioning appliance's controller then transmits the physical attribute data collected to the nutritional substance industry database, for comparison to the nutritional substance attribute library contained therein)

Claims 17 and 20 are rejected on the same basis as claims 1 and 4 respectively, with the additional limitations of a computer program, non-transitory computer readable medium and a processor. (Minvielle ¶0060; Aspects of the invention may be stored or distributed on tangible computer-readable media,) (Minvielle ¶0058; multi-processor systems, microprocessor-based.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service 

/ANT/          Examiner, Art Unit 3687

	
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624